NON-EXCLUSIVE SOFTWARE LICENSE AGREEMENT (InfoPointTM for 340Basics) This Nonexclusive Software License Agreement ("Agreement") is entered into, effective as of January 2, 2014 (the "Effective Date"), by and between Genex Consulting, LLC, having a place of business at 103 Carnegie Center, Ste. 300, Princeton, NJ 08540 (hereinafter "GENEX") and 340Basics Inc. having a place of business at 66 Ford Rd #230, Denville, NJ 07834 (hereinafter "340Basics"). WHEREAS, GENEX has expertise in the area of software development, consultancy and support, and GENEX has developed and owns certain proprietary software for pharmacy benefit management and sales, known as InfoPointTM, which is a proprietary software to support pharmacy benefit management, including member eligibility, claims recording/reporting, member details, billing, mail-order pharmacy sales, and has moreover adapted and optimized one version of this software specifically to support compliance with the 340B Drug Pricing Program of the Public Health Service Act (the 340B Program), and as well as developing and maintaining associated functions and websites; WHEREAS 340Basics is a company providing services to entities covered by the 340B programs, such as clinics, hospitals and pharmacies, particularly services relating to 340B Program reporting and compliance issues, whereas 340Basics uses and desires to continue to use InfoPointTM software in its business, and further desires to receive software consultancy and support services from GENEX, NOW, THEREFORE, in consideration of the mutual covenants of the parties and for other good and valuable consideration, the Parties hereby agree as follows: 1. DEFINITIONS a) "Licensed Software" refers to the following software, as currently existing and used by 340Basics and as improved or modified during the term of this Agreement: (i) InfoPointTM , which is a suite of related software products for pharmacy benefit management, including the following components: Member Login, Client Login, Eligibility System, FileShare, Adminstrator Reporting, and Customer Service System, (ii) software to support pharmacy operations, including Billing, Pharmacy Sales, Claims Processing, Reports and Management Dashboard, (iii) software specifically to support compliance 1 with the 340B Program and to optimize the foregoing software for use by entities subject to the 340B Program, and (iv) websites where the foregoing software is made accessible to users. b) "340Basics Products" refers to pharmacy benefit management services and products provided by 340Basics to its customers, particularly in connection with pharmaceuticals sold pursuant to the 340B Drug Pricing Program of the Public Health Service Act, including compliance with the 340B requirements, processing and paying prescription drug claims, developing and maintaining formularies, contracting with pharmacies, negotiating discounts and rebates with drug suppliers, providing and administering prescription benefit plans, and providing mail-order pharmacy sales and service. 2. LICENSE GRANT AND OWNERSHIP OF LICENSED SOFTWARE a) Subject to the terms of this Agreement, GENEX grants to 340Basics a worldwide, non­exclusive, non-transferable limited license to use the Licensed Software in connection with 340Basics Products. b) The Licensed Software and any improvements thereon shall remain the property of GENEX, protected by applicable intellectual property law, including trade secret and copyright law. 340Basics shall have no right to sublicense, assign or otherwise transfer all or any portion of the Licensed Software or to use the Licensed Software for any purpose except as expressly set forth in the Agreement. c) 340Basics will not, during the term of this Agreement or any time thereafter, attempt to access or modify, misappropriate or make any copy of the Licensed Software, nor assist or encourage others in doing so, nor attack, dispute or contest, directly or indirectly, GENEX's exclusive right, title and interest in or to the Licensed Software or the validity of the GENEX's ownership thereof. 3. SOFTWARE HOSTING, SUPPORT AND CONSULTING a) Subject to the terms of this Agreement, GENEX grants to 340Basics a worldwide, non­exclusive, non-transferable limited license to use the Licensed Software in connection with 340Basics Products. 2 b) The Licensed Software and any improvements thereon shall remain the property of GENEX, protected by applicable intellectual property law, including trade secret and copyright law. 340Basics shall have no right to sublicense, assign or otherwise transfer all or any portion of the Licensed Software or to use the Licensed Software for any purpose except as expressly set forth in the Agreement. c) 340Basics will not, during the term of this Agreement or any time thereafter, attempt to access or modify, misappropriate or make any copy of the Licensed Software, nor assist or encourage others in doing so, nor attack, dispute or contest, directly or indirectly, GENEX's exclusive right, title and interest in or to the Licensed Software or the validity of the GENEX's ownership thereof. 4. SOFTWARE HOSTING, SUPPORT AND CONSULTING a) The Licensed Software will be hosted on dedicated servers set up and maintained by GENEX. Genex will obtain necessary operating system software, including SQL server license, FileShare access, Secure FTP server software, SSL certificates, EDI software, and backup and disaster recovery software and storage, e.g., Microsoft Azure. b) GENEX will provide support for the Licensed Software as follows: i) Set-up, customization and training. ii) Account Managers available by phone during normal business hours, Monday through Friday. iii) 340Basics's technical lead will be able to contact GENEX's Lead Technical Engineer via cell phone for support. iv) GENEX will respond to most requests within 24 hours, critical issues will be responded to same day. v) Genex will proactively maintain and monitor the server. 3 5. PAYMENT a) 340Basics will pay GENEX as follows: SERVICE FEE 1) Initial license and one-time set-up fee $ ($35,000 less credit of for money already paid) 2) Monthly server operation and support, including maintenance and backup for current level of service providing up to 8 feeds (data push/pull). $4250/month 3) Additional monthly server cost for each feed in excess of 8 (exclusive of initial customization cost to set up feed) $75/month/feed 4) Monthly basic license fee for Genex 340BasicsTm suite (Client Login, Member Login, Eligibility, Customer Service, FileShare) $4500/month 5) User volume license fee for Genex 340BasicsTm suite (Client Login, Member Login, Eligibility, Customer Service, FileShare) · 1 to 99,999 end users (including members, patients and employees): Included in basic license fee above. · 100,000 - 199,000 m/p/e: Basic fee plus .20 per additional end user. · Over 250,000: Additional $.15 per additional end user. 6) Monthly hosting and support for website $ Included on PCA agreement 7) Monthly hosting and support for Mobile CoPay Calculator $50/month 8) Server support in excess of four hours per month (up to 4 hours of support each month is included in the monthly server operation and support fee; these support hours do not carry over from month to month), as required by 340Basics $150/hr 9) Customization support, as required by 340Basics $125/hr 10) Offsite development, as required by 340Basics $65/hr 11) Onsite development, as required by 340Basics $75/hr 12) Business analysis, testing, documentation, as required by 340Basics $65/hr 4 b) The regular monthly payments (items 2-7 above) will be paid on a quarterly basis, payment for the three months in each quarter to be provided no later than the first day of that quarter. All other payments will be made against monthly invoice, payable within 10 days of receipt. Any out-of-pocket charges will be reimbursed at cost. c) Genex may, without terminating this Agreement, suspend any services during any period in which 340Basics is delinquent or in dispute in the payment of fees owing to Genex, or otherwise in breach of this Agreement. Past due amounts owed hereunder shall accrue interest at a monthly rate of 1.5%, compounded monthly, and Genex shall be entitled to recover costs and reasonable attorney's fees in connection with any collection action for monies owed hereunder. d) Genex shall have the right to increase the prices in subsection 4(a) hereof upon the anniversary of this Agreement; provided however that any such annual increase shall not exceed the greater of five percent (5%) or the US Department of Labor Consumer Price Index for All Urban Consumers (CPI-U) for the preceding 12 month period. Notwithstanding the foregoing, Genex shall have the right to increase the Server Operation and Support fee (item 2 in subsection 4(a) above) to offset the imposition or increase of any rates charged by the communications common carriers or Genex's timesharing or database suppliers, or if any change in the rules, regulations or operating procedures of any service supplier or any cognizant federal, state or local governmental agency or regulatory authority results in an increase in the cost of providing the services requested by 340Basics. Any such increase shall become effective as to 340Basics on the same day as such increase becomes effective as to Genex. 6. WARRANTY AND INDEMNIFICATION a) 340Basics Indemnity: 340Basics will defend, indemnify and hold GENEX harmless from and against any and all claims, losses, liabilities, damages, costs, and expenses (including reasonable attorney's fees) arising from or related to any use or disclosure of the Licensed Software not permitted under this Agreement.
